      8:19-cv-03562-RMG          Date Filed 11/04/20      Entry Number 73      Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                 ANDERSON DIVISION

Keaston Dahja Kinard,               )                     Civil Action No. 8:19-3562-RMG
                                    )
                  Plaintiff,        )
                                    )
        v.                          )                        ORDER AND OPINION
                                    )
Sgt. N. Bartee,                     )
                                    )
                  Defendant.        )
___________________________________ )

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R”)

recommending that this action be dismissed pursuant to Rule 41(b). (Dkt. No. 71.) For the

reasons set forth below, the Court adopts the R & R as the order of the Court and dismisses

Plaintiff’s claims with prejudice.

I.     Background

       Plaintiff Keaston Kinard is an incarcerated person proceeding pro se to allege pursuant to

42 U.S.C. § 1983 that Defendant violated his civil rights. (Dkt. No. 1.) Defendant moved for

summary judgment and Plaintiff has filed no response in opposition despite the Magistrate Judge

issuing a Roseboro order advising him of the possible consequences of failing to respond and an

extension to do so. (Dkt. Nos. 60, 62, 67.) Plaintiff has filed no objection to the recommendation

that this action be dismissed for failure to prosecute.

II.    Legal Standard

       The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. Mathews v.

Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C).



                                                 -1-
       8:19-cv-03562-RMG         Date Filed 11/04/20       Entry Number 73        Page 2 of 2




Where there are no objections to the R & R, the Court reviews the R & R to “only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.” Fed.

R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983) (“In the absence of objection . . . we do not believe that it requires any explanation.”).

III.    Discussion

        Rule 41 of the Federal Rules of Civil Procedure provides that “[i]f the plaintiff fails to

prosecute or to comply with these rules or a court order, a defendant may move to dismiss the

action or any claims against it. Unless the dismissal order states otherwise, a dismissal under this

subdivision (b) . . . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b). “The

Federal Rules of Civil Procedure recognize that courts must have the authority to control

litigation before them, and this authority includes the power to order dismissal of an action for

failure to comply with court orders.” Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989).

“Federal Courts possess an inherent authority to dismiss cases with prejudice sua sponte.” Gantt

v. Md. Div. of Corr., 894 F. Supp. 226, 229 (D. Md. 1995). Plaintiff’s lack of response in

opposition to Defendant’s motion, despite repeat warnings and extension, reflects his intention to

no longer prosecute his claims. The Court, therefore, finds that the Magistrate Judge correctly

concluded that this matter should be dismissed pursuant to Rule 41(b).

IV.     Conclusion

        For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 71) as the order of

the Court and DISMISSES WITH PREJUDICE this action.

        AND IT IS SO ORDERED.

                                                       s/ Richard Mark Gergel
                                                       Richard Mark Gergel
                                                       United States District Judge
November 4, 2020
Charleston, South Carolina


                                                 -2-
